Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 7/20/2018.   
Claims 1-20 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites “IP44 rating”.  This term has not been defined what it is.  One of meanings for IP is intellectual property. 

I.  Claims 1-10
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ciciliani et al (US 20040000821 A1) in view of Stewart (US 6602058 B1). 
As for claim 1, Ciciliani discloses an electric machine comprising: 
a frame (39) and a plurality of electrical components including a rotor assembly and a stator assembly (abstract, etc.), 
an auxiliary blower (100) mounting arrangement for cooling the electrical components by creating an internal fluid flow path between the electrical components and the auxiliary blower mounting arrangement [0060, etc.], 
wherein the auxiliary blower mounting arrangement comprises a blower motor (inherent or obvious) and a motor mount (casing structure of 100, 101), 
wherein the blower motor is coupled to the frame (united structure) and positioned inside the motor mount (obvious as inside the outer casing), and 
wherein the motor mount comprises a plurality of cooling openings (at least openings at 101 and at 71, 72).  

Stewart teaches the blower motor (19, Fig. 3) positioned inside the motor mount (7), wherein the motor mount comprises a plurality of cooling openings (at least openings at top and bottom, Fig. 3) which is creating a blower motor fluid flow path and cooling the blower motor.   It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine teachings to configure as claimed such that the blower motor is coupled to the frame (united structure) and positioned inside the motor mount.  It should be structurally and thermally protecting the blower motor (rotor, stator). 

As for claim 2, Ciciliani discloses the electric machine of claim 1, wherein Stewart teaches the motor mount (7) is adapted as mounting box (shape as in Fig. 3) and obvious comprising sheet metal (metal of thin plates).  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
As for claim 3, Ciciliani is silent to explicitly disclose the electric machine of claim 1 wherein the motor mount is bolted to the frame.  However, it is notoriously old and well known in the art to use screw or bolt to couple two parts, and therefore the examiner hereby takes official notice.  Refer extrinsic reference in section “prior art 
As for claim 4, Ciciliani as modified discloses the electric machine of claim 1, wherein Stewart teaches the motor mount (7, Fig. 3) comprises lower cooling openings (at 32) and upper cooling openings (at 22), a cooling fluid entering the motor mount through the lower cooling openings and exiting the motor mount through the upper cooling openings thereby creating the blower motor fluid flow path for cooling the blower motor positioned inside the motor mount (C.5, L.37-44, etc.). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for optimal manufacturability, lowest cost, and most efficient design providing superior capabilities.  
As for claim 5, Ciciliani discloses the electric machine of claim 1, wherein the auxiliary blower mounting arrangement (100) is arranged on top of an upper surface of the frame (39).
As for claim 6, Ciciliani as modified discloses the electric machine of claim 5, wherein the blower motor is arranged vertically inside the motor mount and coupled to the upper surface of the frame by a connection point (in view of Stewart).  
As for claim 7, Ciciliani as modified discloses the electric machine of claim 1, wherein the auxiliary blower mounting arrangement further comprises a blower coupled to a rotating shaft of the blower motor (in view of Stewart, Fig. 3).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ciciliani in view of Stewart, and in further view of Yabe et al (US 20130214635 A1). 


II.  Claims 11-20
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 11, 13 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GILLILAND et al (US 20190154061 A1).  
As for claim 11, GILLILAND discloses an electric machine (10, Fig. 5) comprising: 
a frame (outer casing 170) and a plurality of electrical components including a rotor assembly and a stator assembly (Fig. 5), 
a modular exhaust assembly (154, 150) for noise attenuation, 

the exhaust cover coupled to the frame (Fig. 5), 
wherein the modular exhaust assembly further comprises at least one louver (apertures 136 structure on plate 132) allowing cooling fluid for cooling the electrical components along an internal fluid flow path (see 152) to exit the electric machine [0031]. 

As for claim 13, GILLILAND discloses the electric machine of claim 11, wherein the exhaust cover comprises a recess (opening for fastener 151) for integrating the at least one acoustical splitter component into the exhaust cover.
As for claim 17, GILLILAND discloses the electric machine of claim 11, wherein the exhaust cover is coupled to the frame using multiple bolts (151).

	Claim Rejections - 35 USC § 103
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over GILLILAND in view of Weisser (US 20050123423 A1). 
As for claim 20, GILLILAND failed to disclose the electric machine of claim 11, comprising IP44 rating by the modular exhaust assembly.   With purpose of examination, interpretation of IP44 being safety rating, it is found well-known in the art.  
As one of examples, Weisser teaches a system with air coolant system comprising IP44 rating [0002].  Other well-known prior arts are listed in section “prior art .  

Allowable Subject Matter
Claims 9-10, 12, 14-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure.  These are samples only. 
Claim 3: Lee et al (US 20150222160 A1) showing screws bolting two parts in Figs. 4, 6, 14, 16.   GILLILAND et al (US 20190154061 A1) showing screws (151) bolting two parts.  
Claim 20: Van Holthe Tot Echten (US 10562711 B2). Weisser (US 9490676 B2).  
Pongracz et al (US 20070159791 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834